Citation Nr: 1342562	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-47 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as pes planus with heel disability.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus with heel disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  These matters were previously remanded by the Board in May 2013.


FINDINGS OF FACT

1.  The Veteran's pes planus condition, which was noted on the service induction report of medical examination, did not permanently increase in severity during his service.

2.  The Veteran's foot disabilities, other than pes planus, are not related to his service nor was arthritis shown within one year of discharge from service.

3.  The Veteran's left ankle disability is not related to his service nor was arthritis shown within one year of discharge from service.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability, claimed as pes planus with heel disability, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus with heel disability, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd sub. nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran was advised of VA's duties to notify and assist in the development of his service connection claims.  A February 2010 letter provided him with notice of the evidence necessary to substantiate his claims for both direct service connection and secondary service connection.  This letter also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing, as well as informing the Veteran of the disability rating and effective date criteria.  This notice was provided to the Veteran prior to the initial adjudication of his claims in March 2010.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  VA has complied with all of the directives issued by the Board in the May 2013 remand.  VA obtained all outstanding VA treatment records and asked the Veteran to provide medical releases for all private treatment facilities where he has received treatment for pes planus or a left ankle injury.  The Veteran did not provide VA with such releases and in a statement received by VA in October 2013, the Veteran acknowledged that he had no additional evidence to submit in regard to his appeal.  Thus, there is no outstanding relevant evidence pertaining to this appeal.  

VA afforded the Veteran an examination with respect to his claims in July 2013.  The examination included all necessary testing and a review of the claims file.  The examiner provided thorough opinions with accompanying rationales on all questions that the Board asked the examiner to address.  The Board does note that the examiner did not address the questions in the Board's remand directives 3h and 3j, however, these questions would only be relevant if the Board found that the Veteran's pes planus condition was service-connected.  For reasons stated below, the Board has not found the Veteran's pes planus to be service-connected, and thus, it was harmless error for the examiner to not address the questions in directives 3h and 3j.  Therefore, the Board finds that the examination report from the July 2013 VA exam is adequate to assess the Veteran's service connection claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, VA's duties to notify and assist have been met and appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims

A.  Service Connection for a Bilateral Foot Disability, Claimed as Pes Planus with Heel Disability

During the Veteran's induction examination in April 1969, it was noted that the Veteran had first degree pes planus on the examination report.  Thus, the presumption of soundness is not applicable, and the Board must determine whether the presumption of aggravation applies to his pes planus condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under the presumption of aggravation, a preexisting injury or disease is considered aggravated by active military status as long as there is an increase in the disability during service and there is not a "specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a).  "Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service."  38 C.F.R. § 3.306(b).

In this case, the evidence does not show that the Veteran's pes planus condition permanently increased in severity while he was in service.  As mentioned by the July 2013 VA examiner, the Veteran's service treatment records are silent to any increase in severity of his pes planus.  Additionally, during his February 1971 separation exam, he stated that his condition was excellent and his condition had not changed since his last physical.  Physical examination revealed no abnormalities with respect to his feet.  During his July 2013 VA exam, he told the examiner that he had no problems with his feet during basic training.  

With the exception of his entrance exam, there is no mention in the record of the Veteran's pes planus until 2010, almost 40 years after he left the military.  Even the Veteran's private treatment records that VA received in August 2010 made no mention of any increase in severity while the Veteran was in service.  Those records only noted that he had been experiencing pain in both heels as well as arch pain for the last 25 years or more.  The private physician also stated that he felt the Veteran's "pes planus documented by the military has caused symptoms as a result of and aggravated by his pes planus condition."  However, this physician did not state that the Veteran's condition permanently increased in severity while he was in service.

It is noted that the Veteran is competent as a lay person to report symptoms he experienced.  However, to the extent that the Veteran currently asserts that pes planus was aggravated in service, such statements are not credible in light of his assertions at the time of separation from service that there was no change in his condition during service.  In addition, the contemporaneous physical examination noted no abnormalities with regard to the feet and the VA examiner determined there was no aggravation in service.  

Since the evidence does not show that the Veteran's pes planus permanently increased in severity while in service, the presumption of aggravation does not apply to the Veteran and, therefore, he is not entitled to service connection for pes planus.

In addition to pes planus, the Veteran has been diagnosed with other foot disabilities that did not exist prior to his service.  To establish entitlement to direct service connection for these disabilities, the Veteran must show the following three elements:  "(1) the existence of a present disability; (2) [an] in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)).  

According to private treatment records received by VA in August 2010, and upon VA examination in March 2010, the Veteran was diagnosed with bilateral plantar fasciitis, calcaneal spurs, and degenerative joint disease of the first metatarsal phalangeal bilaterally, thus fulfilling the first element of a direct service connection claim:  the existence of a current disability.  

However, the Veteran is not entitled to service connection for any of these foot disabilities because the preponderance of the evidence is against finding that there is a causal relationship between these current disabilities and the Veteran's military service.  According to the private treatment records received in August 2010, the Veteran's pes planus caused some of the Veteran's symptoms, but the private physician made no link between any of the Veteran's foot disabilities and his military service.  The July 2013 VA examiner said that it was less likely than not that the Veteran's foot disabilities were related to his service.  In reaching this conclusion, the VA examiner stated these disabilities were most likely caused and aggravated by the Veteran's pes planus.  The VA examiner also commented on how the Veteran's service treatment records were silent about foot problems (other than the Veteran's pes planus which was noted on his entrance exam) and that these foot disabilities were not diagnosed until almost 40 years after the Veteran had left active duty.  Since there is no evidence in the record to contradict the July 2013 VA examiner's opinion and because that opinion is well-reasoned, the Board finds that there is no competent evidence of a nexus between the Veteran's foot disabilities and his service.

The Veteran as a lay person is not competent to provide a nexus opinion linking current disabilities of the feet, including calcaneal spurs, plantar fasciitis and degenerative joint disease to service as these are matters that are beyond the capability of a lay person to observe.  While arthritis is currently diagnosed, the evidence does not show that such was manifested to a compensable degree within one year of discharge from service, therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  In addition, continuity of symptomatology with respect to arthritis is not shown since discharge from service.  In this regard, arthritis was not noted during service and the physical examination at separation found no abnormalities with respect to the feet.  Furthermore, the Veteran has not asserted that he had arthritis during service with continuing symptoms thereafter.    

In sum, the preponderance of the evidence is against finding that current disabilities of the feet other than pes planus began in or are related to service or that service connection is warranted on a presumptive basis for arthritis.  

B.  Service Connection for a Left Ankle Disability, to Include as Secondary to Bilateral Pes Planus with Heel Disability

The Veteran is also claiming entitlement to service connection for a left ankle disability.  His theory of entitlement for his left ankle disability on a secondary basis claiming that his left ankle disability was caused by his pes planus.

In order to establish secondary service connection, the following three elements must be met:  (1) the existence of a service-connected disability; (2) the existence of an additional disability; and (3) a nexus between the service-connected disability and the additional disability.  38 C.F.R. § 3.310.  

In this case, the Veteran contends that his left ankle disability is secondary to his pes planus.  However, as stated above, the Board has found that his pes planus is not service-connected.  Thus, there is no service-connected disability and the Veteran's left ankle disability does not meet the requirements for secondary service connection.

While the Veteran is not entitled to secondary service connection for his left ankle disability, the Board must still determine whether he is entitled to direct service connection for this disability.

First, the Board must examine whether the Veteran's left ankle disability preexisted his military service.  This issue must be addressed because during his March 2010 VA examination, the Veteran told the examiner that he sustained a left ankle sprain while in high school in 1966.  However, no such injury was noted on the Veteran's April 1969 entrance exam.  Since there was no such notation of a left ankle disability upon the Veteran's entrance into the military, his left ankle is presumed to have been in sound condition unless there is clear and unmistakable evidence that his left ankle condition preexisted service and was not aggravated during service.  See 38 C.F.R. § 3.304(b).  The United States Court of Appeals for Veterans Claims has described "clear and unmistakable evidence" as evidence which is undebatable and cannot be misinterpreted or misunderstood.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (citing Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009)).

The July 2013 VA examiner concluded that there was not clear and unmistakable evidence that the Veteran's left ankle condition existed prior to his service.  The basis for this opinion was that the Veteran told the March 2010 VA examiner that his left ankle injury in 1966 resolved without residuals and additionally, there was no mention of any ankle injury in his service treatment records, including in his entrance exam or separation exam.  The July 2013 examiner also commented on how the first mention in the record of a left ankle disability, other than his ankle sprain in 1966, was not until almost 40 years after the Veteran left the military.  In light of the examiner's determination, the Board finds that the evidence is not clear and unmistakable as to whether the Veteran had a left ankle condition that existed prior to his service.  Therefore, the Veteran's left ankle is presumed to have been in sound condition when the Veteran entered the service and the Board can proceed with its direct service connection analysis.

The Veteran was diagnosed with degenerative joint disease in his left ankle during his March 2010 VA exam and according to private treatment records received by VA in August 2010, the Veteran was diagnosed with left ankle periostitis so it is established that the Veteran has a current left ankle disability.

The issue before the Board is whether there is a nexus between current disability and his military service.  The July 2013 VA examiner opined that the Veteran's left ankle condition is less likely than not related to his military service.  This medical opinion was based on the fact that the Veteran's service treatment records do not mention any ankle condition and in his February 1971 separation exam, the Veteran stated that his condition was excellent.  Additionally, the Veteran told the examiner that he had no problems with his ankle during basic training.  Finally, since the Veteran was not assessed with having a left ankle disability until almost 40 years after he left the service, the examiner found it was less likely than not that his ankle condition was related to his service.

The Board finds the July 2013 VA examiner's opinion to be well reasoned and thus, places substantial weight on this opinion.  There is no medical evidence in the record, from either VA facilities or private treatment facilities, that contradicts the July 2013 examiner's opinion and the Veteran himself has not asserted that left ankle disabilities began in or are related to his military service.  While arthritis is currently diagnosed, the evidence does not show that such was manifested to a compensable degree within one year of discharge from service, therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  In addition, continuity of symptomatology with respect to arthritis is not shown since discharge from service.  Arthritis was not noted during service and the physical examination at separation found no abnormalities with respect to the lower extremities.  Furthermore, the Veteran has not asserted that he had arthritis during service with continuing symptoms thereafter.    

Thus, the preponderance of the evidence is against finding that service connection claim for left ankle disabilities is warranted on either a direct or secondary basis.


ORDER

Entitlement to service connection for a bilateral foot disability, claimed as pes planus with heel disability, is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus with heel disability, is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


